Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 and 11-17 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group II, 

    PNG
    media_image1.png
    389
    621
    media_image1.png
    Greyscale
,


    PNG
    media_image2.png
    293
    281
    media_image2.png
    Greyscale

in the reply filed on August 23, 2021 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 1-4, 9, 11-13 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.


As a result of the current amendments to the claims per the Amendment filed January 4, 2022, the following rejection now applies.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 14 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by El-Kerdawy et al. {Zhonghua Yaoxue Zazhi (1991), 43(5), pages 355-364}.
El-Kerdawy et al. disclose Compound VIII(19),

    PNG
    media_image3.png
    185
    320
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    174
    307
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    647
    1143
    media_image5.png
    Greyscale

{a compound of instant formula (II), 
    PNG
    media_image6.png
    245
    304
    media_image6.png
    Greyscale
,  wherein Y’=-SR4; R4=C1 alkyl; R3=alkyl substituted with oxo and C1 alkoxy; and n=zero}.  El-Kerdawy et al. disclose his compound in the pharmaceutically acceptable carrier ethanol (last paragraph on page 


Allowable Subject Matter
The elected species of MTF 319, found on page 26 of the instant specification and in instant claim 7, is allowable over the prior art of record.

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 24, 2022
Book XXVI, page 231